 Case 3:20-cv-00860-B-BH Document 24 Filed 12/04/20                       Page 1 of 2 PageID 169



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ARTURO S. MEDRANO, #1894196,                    )
    Petitioner,                                 )
vs.                                             )        No. 3:20-CV-0860-B (BH)
                                                )
LORIE DAVIS, Director,                          )
Texas Department of Criminal                    )
Justice, Correctional Institutions              )
Division,                                       )
        Respondent.                             )        Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petitioner’s August 4, 2020 notice of appeal (doc. 9) was tendered to

prison officials for mailing on or before July 20, 2020, the last day for filing, and is therefore timely.

        The Clerk of Court is DIRECTED to forward a copy of the magistrate judge’s findings,

conclusions and recommendation and a copy of this order to the United States Court of Appeals for

the Fifth Circuit.

        SIGNED this 4th day of December, 2020.



                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00860-B-BH Document 24 Filed 12/04/20   Page 2 of 2 PageID 170
